Citation Nr: 0533732	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  00-22 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, DC


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral knee chondromalacia has been 
received.

2.  Whether there was clear and unmistakable error (CUE) in 
the December 23, 986 rating action that reduced the rating 
for service-connected low back disability from 20 to 0 
percent (from August 21, 1986), and in and the April 1, 1987 
rating action that confirmed and continued the 0 percent 
(noncompensable) rating for disability.  

3.  Entitlement to an effective date prior to March 29, 1999 
for the award of a compensable (20 percent) rating for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2000 rating action that increased the rating of 
the veteran's low back disability from 0 to 20 percent, 
effective March 29, 1999.  The veteran filed a Notice of 
Disagreement (NOD) with the effective date of the increased 
rating in September 2000, and the RO issued a Statement of 
the Case (SOC) subsequently that month.  The veteran filed a 
Substantive Appeal in October 2000. 

In August 2001, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.; a transcript of the hearing is of record.

In November 2001, the Board remanded these matters to the RO 
for further development and adjudication.  After 
accomplishing that action, the RO continued the denial of the 
claim on appeal (as reflected in a July 2002 Supplemental SOC 
(SSOC)), and returned the matter to the Board for further 
appellate consideration.  

This appeal also arises from a February 2003 rating action 
that found no CUE in the December 23, 1986 rating action that 
reduced the rating for a low back disability from 20 percent 
to 0 percent, and the April 1, 1987 rating action that 
confirmed and continued the noncompensable rating for that 
disability.  The veteran filed a NOD subsequently in February 
2003.  The RO issued a SOC in June 2003, and the veteran 
filed a Substantive Appeal subsequently that month.

Finally, this appeal arises from a June 2003 rating action 
that denied service connection for bilateral knee 
chondromalacia on the grounds that new and material evidence 
to reopen the claim had not been received.  The veteran filed 
a NOD in July 2003.  The RO issued a SOC in October 2003, and 
the veteran filed a Substantive Appeal later that month.  

In October 2005, the veteran testified during a Board hearing 
before the undersigned VLJ in Washington, D.C.; a transcript 
of the hearing is of record.    
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The RO denied service connection for bilateral knee 
chondromalacia by rating action of April 2000; the appellant 
was notified of that determination by letter of July 2000, 
but he did not initiate an appeal.

3.  Additional evidence received since the April 2000 rating 
action is either cumulative or redundant of evidence 
previously of record, and it neither relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral knee chondromalacia, nor 
raises a reasonable possibility of substantiating the claim.

4.  On August 21, 1986, the RO received the veteran's claim 
for an increased rating for a low back disability.



5.  By rating action of December 1986, the RO reduced the 
rating of the veteran's low back disability from 20 to 0 
percent, effective August 21, 1986; the veteran filed a NOD 
in January 1987, and the RO confirmed and continued the 0 
percent rating by rating action of April 1987 and issued a 
SOC in May 1987, but the veteran did not file a Substantive 
Appeal of the December 1986 rating action or a NOD with the 
April 1987 rating action.

6.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in December 1986 or April 1987, or that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time, and that, but for any such 
alleged error, the outcome of the decision would have been 
different.

7.  By rating action of April 2000, the RO granted a 20 
percent rating for a low back disability effective March 29, 
1999, the date of the veteran's claim for that benefit, based 
on clinical findings on March 2000 VA examination first 
showing persistent and worsening low back pain with moderate 
limitation of motion and radicular symptoms.

8.  At the time of the April 2000 rating action, there was no 
pending claim for a compensable rating for a low back 
disability filed prior to March 29, 1999 pursuant to which 
the benefit awarded could have been granted.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision denying service connection 
for bilateral knee chondromalacia is final.  38 U.S.C.A. 
§ 7105 (7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302, 20.1103 (2005).20.302, 20.1103 (2005).

2.  As the evidence received since the RO's April 2000 rating 
action denial is not new and material, the criteria for 
reopening the claim for service connection for bilateral knee 
chondromalacia are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005). 

2.  The December 23, 1986 rating action that reduced the 
rating for the veteran's low back disability from 20 to 0 
percent (effective August 21, 1986), and the April 1, 1987 
rating action that confirmed and continued that 
noncompensable rating, did not contain CUE.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) and Part 4, 
including § 4.71a, Diagnostic Codes 5292, 5294-5295 (2005 and 
1986).  

3.  The claim for an effective date prior to March 29, 1999 
for assignment of a compensable (20 percent) rating for a low 
back disability is without legal merit.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New And Material Evidence to Reopen a Claim for Service 
Connection             for Bilateral Knee Chondromalacia
  
A.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the veteran has not presented 
new and material evidence to reopen the current claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.  In any event, the 
Board has determined that all notification and development 
action needed to render a fair decision on the claim on 
appeal has been accomplished.

Through the March and April 2003 RO letters, the June 2003 
rating action, the August 2003 RO letter, the October 2003 
SOC, and the June 2005 RO letter, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate his claim, and 
the evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, the several RO letters and SOC variously 
informed the veteran and his representative of what the 
evidence had to show to establish entitlement to the benefit 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claim; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  In 
addition, the March and August 2003 RO letters and the SOC 
specifically informed the appellant and his representative of 
the VCAA's requirements, and notified him that he could help 
with his claim by informing VA of any additional information 
or evidence that he wanted it to try to obtain for him, where 
to send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
April 2003 RO letter and the SOC specifically notified the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claim.  Accordingly, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, duty to assist letters 
were furnished to the veteran in March and April 2003, prior 
to the June 2003 rating action on appeal, as well as 
subsequent to that rating action.  However, the Board finds 
that any lack of full, pre-adjudication notice in this matter 
does not prejudice him in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this appeal, any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action, several RO letters, and SOC issued between 
2003 and 2005 have repeatedly explained to the veteran what 
was needed to substantiate his claim.  As a result of RO 
development, all available documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the matter on appeal.  The RO most recently 
readjudicated the veteran's claim in October 2003 on the 
basis of all the evidence of record, as reflected in the SOC.

Additionally, the Board finds that no further action is 
needed to satisfy the duty to assist with respect to this 
claim.  The RO, on its own initiative, has made reasonable 
and appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining all available service medical and administrative 
records and post-service VA and private medical records from 
the time of the veteran's military service to 2004.  A 
transcript of the veteran's October 2005 Board hearing 
testimony is of record.  In November 2005, the veteran's 
representative furnished copies of the veteran's service 
administrative records directly to the Board, and waived his 
right to have that evidence initially considered by the RO 
pursuant to the provisions of 38 C.F.R. § 20.1304 (2005).  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence pertaining to the claim that has 
not been obtained.    

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding to adjudicate the 
claim currently under consideration, at this juncture, 
without directing or accomplishing any additional 
notification and/or development action.  




B.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 
    
The veteran's claim for service connection for bilateral knee 
chondromalacia was previously considered and denied by rating 
action of April 2000.  The RO declined to reopen the claim on 
the grounds that new and material evidence to reopen the 
claim had not been received.  The evidence considered at that 
time included the service medical records that showed 
inservice complaints of bilateral knee pain, but normal lower 
extremities on examination for separation from service, and 
no findings of knee chondromalacia in service.  The first 
evidence of bilateral knee chondromalacia was that diagnosed 
on December 1977 VA examination,  more than six years post 
service, and there was no medical nexus made between that 
disorder and the veteran's military service.  In September 
and October 1986 affidavits, two service comrades attested to 
the veteran's knee injuries in service.  

The appellant was notified of the April 2000 determination by 
letter of July 2000, but he did not initiate an appeal.  As 
such, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

When a claimant requests reopening of a claim after an 
appellate decision and submits evidence in support, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1105.  

Under pertinent legal authority, the VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West,        155 F.3d 1356 (Fed. Cir. 1998).  

The current application to reopen the claim was filed in 
February 2003.  With respect to attempts to reopen 
previously-denied claims on and after August 29, 2001, 
38 C.F.R. § 3.156(a) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the April 2000 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this case, the additional medical evidence added to the 
record since the final April 2000 rating action includes VA 
outpatient records from 2001 to 2003 showing post-service 
complaints of knee pain assessed to be due to mild bilateral 
osteoarthrosis in 2001.  In October 2005, the veteran 
testified about the in-service onset of his knee problems and 
essentially reiterated contentions pertinent thereto.  
On this record, the Board must find that no additional 
evidence has been received that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for bilateral knee chondromalacia, or raises a 
reasonable possibility of substantiating the claim.  

The additional medical evidence received in this case 
reflects, essentially, the continuing post-service existence 
of knee problems; however, none of this evidence includes any 
indication of a medical nexus between any current knee 
disability and military service.  As noted above, the 
veteran's claim was previously denied because there was no 
competent evidence that attributed the bilateral knee 
chondromalacia first manifested many years post service to 
any incident of service; none of the new medical records 
received since April 2000 indicate such a nexus or 
relationship to military service.  As such, the additional 
medical evidence received is not material for purposes of 
reopening the claim.

As regards the various statements and the 2005 testimony of 
the veteran regarding the in-service onset of his knee 
problems, the Board notes that this evidence reflects, 
essentially, reiterations of assertions made in connection 
with the prior 2000 denial, and thus cannot be considered 
"new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  In any event, as 
the veteran is not shown to possess the appropriate medical 
expertise and training to competently offer a probative 
opinion as to whether a current disability is medically 
related to service, any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 1992).  Accordingly, where as here, the claim turns on 
a medical matter, unsupported lay statements, without more, 
even if new, can never serve as a predicate to reopen a 
previously-disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

In view of the foregoing, the Board concludes that none of 
the evidence associated with the claims file since the final 
April 2000 rating action, when viewed either alone or in 
light of the evidence previously of record, tends to indicate 
that a current bilateral knee disability is the result of 
disease or injury incurred in or aggravated by the veteran's 
military service.  As such, none of the evidence is new and 
material for the purpose of reopening the claim, and the 
April 2000 rating action remains final.

As new and material evidence has not been received, the Board 
must conclude that the previously-denied claim for service 
connection for bilateral knee chondromalacia is not reopened, 
and the appeal must be denied.  As the veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the finally-disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

II.  An Effective Date Prior to March 29, 1999 for Assignment 
of a Compensable Rating for a Low Back Disability, to Include 
on the Basis of CUE

A.  Duties to Notify and Assist

Pertinent to the underlying claim for an earlier effective 
date (EED) for a compensable rating for a low back 
disability, the veteran and his representative have been 
notified of the reasons for the denial of the claim, and 
afforded an opportunity to present evidence and argument in 
connection with them.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
him.  Moreover, as will be explained below, the claim for an 
EED on appeal lacks legal merit; hence, the duties to notify 
and assist imposed by the VCAA are not applicable in this 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

As regards the claim of CUE in the prior rating decisions, 
the Board notes that, given the parameters of the law 
surrounding CUE claims, the Board notes that the duties to 
notify and assist imposed by the VCAA are not applicable 
where CUE is claimed, either in Board decisions (see Livesay 
v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions 
(see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted 
in Livesay, CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  A 
claim based on CUE is fundamentally different from any other 
kind of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Livesay, 15 Vet. 
App. at 178-179.  Moreover, that litigant has the burden of 
establishing such error on the basis of the evidence then of 
record.  Id.  

The Board finds that, because the veteran has been notified 
of the laws and regulations governing CUE claims and the 
reasons for the denial of his claim of CUE, all relevant 
evidence has been associated with the record, any pre-VCAA 
duties to notify and assist have been met with respect to 
that claim.
 
B.  CUE

The basic facts in this case are not in dispute.  The record 
reflects that the veteran, without good cause, failed to 
report for VA examination of his back in May 1984, and he 
testified about that failure to report during the October 
2005 Board hearing.  He filed a claim for increase on August 
21, 1986, but did not appeal the December 1986 rating action 
that reduced the rating for his back disability from  20 to 0 
percent, from August 21, 1986.  He also failed to appeal an 
April 1, 1987 rating action that confirmed and continued the 
noncompensable rating assigned his back disability.  

Under the applicable criteria, the governing legal authority 
grants a period of one year from the date of the notice of 
the result of the initial determination for initiating an 
appeal by filing a NOD; otherwise, that determination becomes 
final and is not subject to revision on the same factual 
basis, in the absence of a finding of CUE.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  
    
In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a      three-pronged test to determine 
whether CUE was present in a prior determination:    (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test.  "...CUE is a very specific and 
rare kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error....  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error ... that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."

Under Diagnostic Code (DC) 5292 slight limitation of motion 
of the lumbar spine warranted a 10 percent rating.  20 and 40 
percent ratings required moderate and severe limitation of 
motion, respectively.  38 C.F.R. § 4.71a (1986).

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31 (2005 and 1986).

Under DCs 5294 and 5295, lumbosacral strain with only slight 
subjective symptoms warranted a noncompensable rating.  A 10 
percent rating required characteristic pain on motion.  A 20 
percent rating required muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating required severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating was 
also warranted if only some of these manifestations were 
present if there was also abnormal mobility on forced motion.  
38 C.F.R. § 4.71 (1986).      

The veteran contends that the December 1986 and April 1987 
rating actions were clearly and unmistakably erroneous, in 
that the findings in the June and July 1986 private medical 
records and on the October 1986 VA examination did not 
justify a reduction in rating from 20 to 0 percent for his 
back disability from August 21, 1986, the date of his claim 
for increase.  Rather, he asserts that those findings, 
including that he wore a back brace, warranted a continuation 
of a 20 percent rating.  He also states that the October 1986 
VA examination was inadequate, because the physician never 
actually examined him, and treated him rudely.  At the 
October 2005 Board hearing, the veteran testified that he did 
not dispute the 0 percent rating assigned the low back 
disability prior to August 21, 1986 as a result of his 
failure, without good cause, to report for a VA examination 
in May 1984.

After a review of the record, the Board concludes that the 
final December 1986 rating action that reduced the rating for 
the veteran's low back disability from 20 to 0 percent, and 
the unappealed April 1987 rating action that confirmed and 
continued that noncompensable rating were not clearly and 
unmistakably erroneous. Considering the evidence of record at 
the time of those rating actions, the Board concludes that 
the record presented a plausible basis for the assignment of 
a noncompensable rating on each occasion.  

At the time of the December 1986 rating action, it was noted 
that the veteran had, without good cause, failed to report 
for a VA examination in May 1984, thus, there was 
insufficient information to rate his low back disability 
during the period from July 1984 through August 20, 1986.  On 
October 1986 VA examination scheduled in connection with his 
August 21, 1986 claim for increase, the veteran complained of 
low back pain.  The examination report indicates that the 
examiner reviewed the veteran's military and occupational 
history, and noted that he wore a back brace that he removed 
for the examination.  On examination, the veteran could 
forward flex the spine to 6 inches from the toes.  Backward 
extension was to 30 degrees, and lateral flexion to 35 
degrees bilaterally.  Straight leg raising could be done to 
60 degrees with back ache but without radicular pain.  There 
was no muscle spasm.  Patellar and Achilles reflexes were all 
present, and the examiner noted that the veteran currently 
took no medications.  X-rays of the lumbar spine revealed 
that the spine was flattened, and that there might be slight 
narrowing of the L4-5 disc space.  The sacroiliac joints were 
open.  The diagnosis was chronic lumbosacral strain.      

Accordingly, a noncompensable rating only was warranted under 
DCs 5292 and 5294-5295, as the record showed lumbosacral 
strain with no more than slight subjective symptoms.  The 
Board further notes that the latter findings were 
uncontradicted by any medical evidence to the contrary 
showing that a compensable rating of any kind was warranted.  
Moreover, the Board finds the 1986 VA examination report to 
be adequate for rating purposes and to adjudicate this claim, 
inasmuch as it contained the veteran's complaints, the 
examiner's review of the veteran's military and occupational 
history, detailed clinical findings on examination, X-ray 
findings, and a diagnosis.

As regards the April 1987 rating action that confirmed and 
continued the noncompensable rating, the pertinent evidence 
essentially consisted of mid-1986 private medical records 
that were received in March 1987.  In late June 1986, the 
veteran was seen in the emergency room of the National 
Hospital for Orthopaedics and Rehabilitation for complaints 
of a dull, nagging back ache after lifting pipes at work.  
Examination showed mild, generalized spinal and paraspinal 
tenderness from T-12 to L3-4 without radicular symptoms.  
There was full range of spinal motion, and straight leg 
raising was negative to 90 degrees bilaterally.  There was no 
neurological pathology or gait abnormality.  X-rays revealed 
partial sacralization of the L-5 vertebral body.  The lumbar 
vertebral heights and disc spaces were well-preserved.  There 
was no evidence of spondylolysis or spondylolisthesis.  The 
L-1 vertebral body had a slightly striated appearance, which 
was probably secondary to a hemangioma.  The sacroiliac 
joints were patent and normal in appearance.  The diagnosis 
was lumbosacral strain.

On examination by W. Hanff, M.D., in early July 1986, the 
veteran was noted to have returned to work as a plumber's 
assistant, and he complained of worsening back pain without 
numbness or tingling radiating into the lower extremities.  
Current examination showed no swelling, discoloration, or 
deformity of the lumbosacral spine.  Range of motion in 
forward flexion, backward extension, and right and left 
lateral bending was restricted to 50 percent of normal.  
Straight leg raising was negative, and deep tendon reflexes 
were equal bilaterally.  X-rays showed no significant disc 
disease.  There was partial sacralization of the transverse 
process of L-5 to the sacrum with a fairly well-formed joint, 
which the physician opined was a congenital anomaly that had 
been present for quite some time.  When seen again in mid-
July, the veteran had positive straight leg raising on the 
right side, with a normal neurologic examination.  In late 
July, straight leg raising was negative, and deep tendon 
reflexes were equal.  There was some tightness and tenderness 
but no real spasm in the lumbosacral spine area.     

As a result, a noncompensable rating only was warranted under 
DCs 5292 and 5294-5295, as the record again showed 
lumbosacral strain with no more than slight subjective 
symptoms.  The Board again notes that the latter findings 
were uncontradicted by any medical evidence to the contrary 
showing that a compensable rating of any kind was warranted.  

In view of the foregoing, the Board finds that the final 
December 1986 rating action that reduced the rating for the 
veteran's low back disability from 20 to 0 percent , and the 
unappealed April 1987 rating action that confirmed and 
continued that noncompensable rating were supported by the 
evidence and consistent with the extant legal authority; 
hence, such actions represented reasonable exercises of 
rating judgment.  

In short, the veteran simply has not established, without 
debate, that the correct facts, as they were then known, were 
not before the RO in December 1986 and April 1987, or that 
the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions extant at the time, and 
that, but for any such alleged error, the outcome of the 
decision would have been different.   

Under these circumstances, the Board must conclude that CUE 
in the December 23, 1986 and April 1, 1987 rating decisions 
has not been established, and that the appeal as to matter 
must be denied.  

C.  EED

Generally, the effective date for an award based on, inter 
alia, a claim for increase shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
Specific to claims for increase, the effective date may the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, it shall 
be the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

In this case, by rating action of April 2000, the RO granted 
a 20 percent rating for a low back disability effective March 
29, 1999, the date of receipt of the veteran's claim for 
increase.  The veteran has requested an EED for a compensable 
rating for that disability.  However, the Board finds that 
there is no legal basis to assign an effective date for such 
award at any time prior to March 29, 1999.  At the time of 
the grant of the 20 percent rating, there was no pending 
claim filed prior to March 29, 1999 pursuant to which the 
benefit requested could have been granted.

As indicated above, the basic facts in this case are not in 
dispute.  The record reflects that the veteran did not 
perfect an appeal from the December 1986 rating action that 
reduced the rating of his low back disability from 20 to 0 
percent, effective August 21, 1986, nor did he appeal the 
April 1987 rating action that confirmed and continued that 
noncompensable rating.  Further, as indicated above, the 
Board has concluded that there was no CUE in the December 
1986 and April 1987 rating actions.  As such, those decisions 
are final, and an effective date for the assignment of a 
compensable rating prior to March 29, 1999 is legally 
precluded.

The veteran next filed a claim for increase for his back 
disability on March 29, 1999.  During the period between 
August 22, 1986 and March 29, 1999, the record contains no 
statement or communication from the veteran or his 
representative that constitutes a claim for increase for a 
low back disability or otherwise identifies any such issue as 
a benefit sought.

Further, there is no evidence during the one year prior to 
March 29, 1999 from which it is factually ascertainable that 
an increase in the low back disability had occurred.  Rather, 
in this case, the RO subsequently granted a 20 percent rating 
effective March 29, 1999, the date of the claim for increase, 
based on the clinical findings on a March 2000 VA examination 
report showing persistent and worsening low back pain with 
moderate limitation of motion and radicular symptoms.  The 
record does not reflect, and neither the veteran nor his 
representative has identified, any clinical findings or 
examination reports prior to the March 2000 VA examination 
showing the required symptomatology pursuant to which a 
compensable rating for a low back disability could have been 
granted, i.e., slight or moderate limitation of lumbar motion 
under DC 5292, or lumbosacral strain with characteristic pain 
on motion or muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position under DCs 5294-5295.   

Accordingly, on these facts, March 29, 1999 is the earliest 
possible effective date for the grant of a compensable rating 
for a low back disability.  The pertinent legal authority 
governing effective dates is clear and specific, and the 
Board is bound by it.  As, on these facts, no effective date 
for the grant of a compensable rating for a low back 
disability earlier than March 29, 1999 is assignable, the 
claim for an EED for such grant must be denied.  Where, as 
here, the law and not the evidence, is dispositive, the 
appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

As new and material evidence to reopen a claim for service 
connection for bilateral knee chondromalacia has not been 
received, the appeal, as to this matter, is denied.

The claim of CUE in the December 23, 1986 rating action that 
reduced the rating for the veteran's low back disability from 
20 to 0 percent (effective August 21, 1986), and the April 
1987 rating action that confirmed and continued that 
noncompensable rating is denied. 

An effective date prior to March 29, 1999 for assignment of a 
compensable (20 percent) rating for a low back disability is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


